In six related child protective proceedings pursuant to Family Court Act article 10, the petitioner appeals, as limited by its brief, from so much of an order of the Family Court, Queens County (Friedman, J.), dated August 10, 2005, as, after a fact-finding hearing, denied the petition on behalf of the child Jennifer L. and dismissed that proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the particular facts of this case, the petitioner failed to establish by a preponderance of the evidence that the subject child, Jennifer L., was abused by her parents (see Family Ct Act § 1046 [b] [i]; cf. Matter of Philip M., 82 NY2d 238 [1993]). Where, as here, the Family Court is confronted primarily with issues of credibility, its factual findings must be accorded great weight (see Matter of Aminat O., 20 AD3d 480, 481 [2005]; Matter of Cassandra C., 300 AD2d 303, 304 [2002]; Matter of Commissioner of Social Servs. of City of N.Y. v Hyacinth L., 210 AD2d 329, 331 [1994]). We find no basis to disturb the Family Court’s findings. Crane, J.P., Krausman, Rivera and Dillon, JJ., concur.